148 Ga. App. 655 (1979)
252 S.E.2d 180
CHERRY
v.
THE STATE.
56963.
Court of Appeals of Georgia.
Argued January 3, 1979.
Decided January 9, 1979.
Joe Salem, Donna Salem, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wallace Speed, Victor Alexander, Jr., Assistant District Attorneys, for appellee.
BELL, Chief Judge.
The defendant appeals his conviction of two counts of aggravated battery. Held:
1. Defense counsel asked defendant on direct examination, "... have you ever been convicted of a felony involving moral turpitude?" Defendant responded, "No, Sir." No other evidence which would bear on defendant's *656 character was adduced. A charge on good character is only required when direct examination relates to general reputation, good or bad. Wilson v. State, 190 Ga. 824 (10 SE2d 861). This solitary statement was insufficient to require a charge on good character, and the trial court did not err in refusing to honor defendant's written request.
2. The evidence authorized the conviction.
Judgment affirmed. Webb and Banke, JJ., concur.